The finality of the Office action mailed on January 11, 2021, and the indicated allowability of claims 2-3, 5-12, and 20-22, are hereby withdrawn in view of newly discovered prior art, applied below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 11-12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 2, line 3, “the base” lacks a proper antecedent basis.  In claim 11, line 2, “the adjustable inner liner” lacks a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11-12, and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Meier, DE 348808, as evidenced by DE 323671.  Meier illustrates an adjustable outer shell having a top opening for receiving a residual limb (machine translation: paragraphs 0001, 0005) and a weight bearing bottom surface at n (Figure 1), with inner lamellae c defining side ends that adjustably and slidably overlap “in the manner of an iris diaphragm” (paragraphs 0001, 0002, 0004, 0006) and outer lamellae g that do not overlap with each other (drawings) and may “spring outward” (paragraph 0005).  The closure components are described in paragraphs 0004-0006 and are rigidly attached to the resilient outer shell via a steel band, fastening at e, and bracket 3.  Meier makes specific reference to DE 323671 (paragraph 0001), which document provides more detail on the assembly of the overlapping inner lamellae and the non-overlapping outer lamellae.  Regarding claims 2 and 12, the angled offset adapter involves the “pillar” (Meier: paragraph 0003) and ratchet assembly depicted in Figure 1 (MPEP § 2125).  Regarding claim 5, the system is capable (MPEP § 2114) of imparting substantially (MPEP § 2173.05(b) III D) uniform support and pressure by virtue of the “twofold adjustability” in conjunction with the lamellar spring-like resiliency (paragraph 0005). 
Claim 3, 9-10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meier, DE 348808 (as evidenced by DE 323671).  Regarding claim 3, upper side portions being soft, elastomeric, and/or padded would have been obvious to the ordinary practitioner in order to offer comfort to the amputee along the region of the hip or pelvis.  Regarding claim 9, the outer shell telescoping with component n would have been obvious in order to facilitate assembly (in view of the two screw heads shown in Figure 1 on the outer surface of component n) and also to enable adjustment for accommodating residual limbs of varying lengths.  Regarding claims 10 and 20-21, Meier contemplates straps, belts, and the like (paragraph 0002; patent claim) so a cord or cable would have been obvious for the closure means because of its tensile strength and its flexibility in lateral directions, with the buckle or bracket 3 engaging the cord or cable at one side of the adjustable outer shell.
s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meier, DE 348808 (as evidenced by DE 323671), in view of Pacanowsky et al.  The Meier closure systems are not motorized, but such were known in the art at the effective date of the instant invention, as seen from Figure 12 and paragraph 0099 of Pacanowsky et al.  To incorporate such a motorized system into Meier would have been an obvious upgrade in order to render the system easier to use by geriatric or physically weakened users, with further motivation (to combine) provided by Pacanowsky et al. likewise offering manual (non-motorized) embodiments.  Regarding claim 7, a worm drive would have been obvious to one of ordinary skill in the art so as to convert rotary (motor) movement into linear (or circumferential) tightening and loosening of the strap, cord, or cable in the Meier system, with the worm drive being connected to the second side of the outer shell via said strap, cord, or cable.  Regarding claim 8, a hook at the second end of a cable would have been obvious from the Meier hooked connection (paragraph 0006) in order to provide for selective fastening and adjustments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/
Primary Examiner, Art Unit 3774